Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on 06/01/2022 is acknowledged.
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/01/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Neilsen (US PG Pub 2004/0262803) in view of Zeulner (US PG Pub 2019/0084238).
Regarding claim 1, Neilsen teaches a method for three-dimensional (3D) printing (printing of paras. 0002, 0020), comprising: 
applying a build material composition to form a build material layer (para. 0023), 
the build material composition including:  
5a polymeric or polymeric composite build material (paras. 0023 and 0017); and 
a precipitating agent (second material 224 of Fig. 3 is a precipitating agent per para. 0034; see also material 244 in Fig. 5 and para. 0043); 
based on a 3D object model (para. 0002), selectively applying a fusing agent on at least a portion of the build material composition (fusing agent 242 in Fig. 5 and para. 0044), the fusing agent including a radiation absorber (colorant in fusing agent 242 per para. 0041 is implicitly a radiation absorber), wherein the precipitating agent precipitates the radiation absorber (paras. 0034 and 0041-0043). 
Neilsen does not teach 10exposing the build material composition to radiation to fuse the at least the portion to form a layer of a 3D part.
However, Zeulner teaches a method for 3D printing wherein a build material having a fusing agent applied is then exposed to radiation (para. 0007) to fuse the at least the portion to form a layer of a 3D part (layerwise consolidation of para. 0007).
Combining prior art elements according to known methods to yield predictable results is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale A) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
In view of Zeulner’s teachings and/or KSR rationale A, it would have been obvious to one of ordinary skill in the art at the time of filing to combine Zeulner’s step of exposing the build material having a fusing agent applied to radiation to predictably promote faster drying of the liquid carrier for the fusing agent and/or accelerate fusing of the build material to form a layer of the part.  
Regarding claim 2, Neilsen teaches the precipitating agent dissolves in a liquid component of the fusing agent prior to precipitating the 15radiation absorber (mixing of para. 0041 implicitly involves dissolving of the precipitating agent in the liquid of the fusing agent prior to precipitation).
Regarding claim 3, Neilsen teaches the precipitating agent prevents the radiation absorber from penetrating beyond a fill volume of the build material composition that corresponds to a portion of the 3D object model (colorant radiation absorber is kept near surface per step 222 in Fig. 3; see also paras. 0029-0030, 0046).  
Regarding claim 4, Neilsen teaches the precipitating agent is disposed on surfaces of the polymeric build material (paras. 0027, 0029-0030, 0046). 
Allowable Subject Matter
Claims 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and all intervening claims.
Regarding claims 5-10, the prior art of record does not teach, suggest, or render obvious a method for three-dimensional (3D) printing, comprising: 
applying a build material composition including:  
5a polymeric or polymeric composite build material; and 
a precipitating agent; 
selectively applying a fusing agent on at least a portion of the build material composition, the fusing agent including a radiation absorber, wherein the precipitating agent precipitates the radiation absorber; and
wherein the precipitating agent is selected from the group consisting of a water-soluble mono-valent metallic salt, a water-soluble multi-valent metallic salt, an organic acid, an organic salt, and a combination thereof;
in combination with the other limitations in the claim.
Regarding claim 11, the prior art of record does not teach, suggest, or render obvious a method for three-dimensional (3D) printing, comprising: 
applying a build material composition including:  
5a polymeric or polymeric composite build material; and 
a precipitating agent; 
selectively applying a fusing agent on at least a portion of the build material composition, the fusing agent including a radiation absorber, wherein the precipitating agent precipitates the radiation absorber; and
wherein the precipitating agent has an average particle size ranging from about 10 nm to about 50 microns;
in combination with the other limitations in the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIMMY R SMITH JR./Examiner, Art Unit 1745